Title: From Thomas Jefferson to Alexander J. Dallas, 21 July 1804
From: Jefferson, Thomas
To: Dallas, Alexander J.


               
                  
                     Dear Sir
                  
                  Washington July 21. 04.
               
               I recieved last night your favor of July 17. Doctr. Franklin left nothing with me when he left Paris, not even a scrip of a paper; because we concurred in opinion that as he left nothing unfinished, the office of foreign affairs here was the proper deposit for his papers. I heard nothing of his having any other deposits. certainly he left none of any kind with me. had a deposit of silver been made with him, I am sure he would not have kept it in his house, but would have lodged it with mr Grand the banker of the US. his banker & intimate friend. and if lodged with mr Grand, then Grand the son, still living, W. T. Franklin who did all his business, and his other Secretary (whose name I forget) can probably give an account of it. your letter is the first intimation I have recieved of the existence of such a circumstance. Accept my salutations and assurances of great esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            